Citation Nr: 0939518	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1971 and from March 2004 to October 2004, to include service 
in Vietnam and Kuwait.  Active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the Army 
National Guard is also indicated.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denying the 
veteran's February 2007 claim for service connection for 
bilateral hearing loss.  Notice is taken that the September 
2007 decision also contained denials of service connection 
for sleep apnea, a neck disorder, a throat disorder, a 
disorder manifested by back pain, and residuals of knee 
surgery.  While the Veteran offered a notice of disagreement 
as to the foregoing matters and a statement of the case was 
provided to him at to those issues, he did not perfect an 
appeal relating to any of the foregoing.  Rather, he limited 
his substantive appeal to the issue of his entitlement to 
service connection for bilateral hearing loss, and, as such, 
the claims for service connection other than for bilateral 
hearing loss are not within the Board's jurisdiction for 
review at this time.  Inasmuch as the RO has not taken any 
action to indicate to the Veteran that any of these 
additional issues remain on appeal and it took steps to close 
the appeal (see certification of Appeal [VA Form 8], the 
requirement that there be a substantive appeal is not waived.  
Percy v. Shinseki, No. 05- 2961 (U.S. Vet. App. Apr. 17, 
2009).  Neither the Veteran nor his representative has 
contended otherwise.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2009.  A 
transcript of that proceeding is of record.  In addition to 
the veteran's testimony as to hearing loss, he also offered 
testimony in support of his entitlement to service connection 
for sleep apnea, a neck disorder, a throat or respiratory 
disorder, a disorder manifested by back pain, and residuals 
of knee surgery.  To the extent that the Veteran is 
attempting to reopen his previously denied claims therefor, 
such are referred to the RO for initial development and 
adjudication.  


FINDING OF FACT

The Veteran does not have a current diagnosis of a hearing 
loss disability of either ear as defined by the applicable VA 
regulation.


CONCLUSION OF LAW

Service connection for claimed bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1116, 1117, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.313, 3.317, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Inform and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of March 2007.  He was furnished 
the notice required under Dingess-Hartman through the same RO 
letter.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
Veteran prior to the RO's action in September 2007 on his 
original claim for service connection for bilateral hearing 
loss, in accord with Pelegrini.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records and post-service 
examination records compiled by VA and non-VA sources, 
including a VA audiology examination in March 2008.  Findings 
from the aforementioned VA audiological examination are found 
to be comprehensive in scope and sufficiently detailed and 
the Veteran it is noted does not contend otherwise.  The 
Board specifically notes that the most recent VA audiological 
examination, which was thorough in nature, ruled out a 
diagnosis of a hearing loss disability of either ear as 
defined by 38 C.F.R. § 3.385.  As the record is deemed to be 
adequate to permit the Board to fairly and accurately 
adjudicate the issue presented by this appeal, the Board may 
proceed to adjudicate the merits of such claim without remand 
for additional action, to include any further medical 
examination or opinion.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Analysis of the Merits

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id. Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and any 
chronic disease, such as an organic disease of the nervous 
system, including a sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  For the 
purposes of this section, the term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2009).

Service connection may be granted on a presumptive basis for 
certain enumerate disorders if manifested to a compensable 
degree anytime after service in a veteran exposed to an 
"herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) 
(specific applicability in Agent Orange cases).  Thus, 
presumption is not the sole method for showing causation.

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as amended 
solely for purposes of extending the presumptive period, see 
71 Fed. Reg. 75669 (2006), VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  The 
term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):

(1) A medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 12) 
abnormal weight loss, or (13) menstrual disorders.

If signs or symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order).

In this instance, the Veteran in his oral and written 
statements alleges that his hearing loss originated during 
his Army service on the basis of acoustic trauma suffered as 
a helicopter pilot.  The Veteran further indicates that ear 
protection was not available to him during his Vietnam 
service.  He references his in-service exposure to Agent 
Orange while on duty in Vietnam.  

The record demonstrates that the Veteran was engaged in 
combat with the enemy at the time of his in-service noise 
exposure.  To that extent, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are for application in this instance.  
Notice is taken, however, that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this 
case, there is no showing of current disablement as to 
hearing loss of either ear for VA purposes, notwithstanding 
the veteran's own complaints of hearing loss in service and 
thereafter.  Of the many audiograms undertaken by the service 
department during the veteran's military service, none 
administered during active duty denotes hearing loss for VA 
purposes.  Audiograms by the service department in May 1999 
and December 2000, during other than a period of active duty, 
disclosed a 40 decibel loss at 4000 Hertz, and an audiogram 
in May 2002 showed a 45 decibel loss at 4000 Hertz.  Service 
treatment records otherwise indicate medical assistance was 
received in November 1968 for otitis media, at which time the 
Veteran complained of hearing loss, but an audiogram was 
noted to reveal "very good" auditory acuity.  Also shown 
was an episode of Eustachian tube dysfunction and otitis 
media in September 2004, without an indication of any 
associated hearing loss.  Thus, while a hearing loss 
disability was shown in 1999-2000, as explained below, 
subsequent examination has ruled out a current diagnosis of a 
hearing loss disability of either ear as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.
 
After service, the Veteran underwent an audiogram from a non-
VA provider in January 2008 and a VA audiogram in March 2008, 
both of which were negative for hearing loss of either ear 
meeting the criteria set out in 38 C.F.R. § 3.385.  

Notice is taken that the VA examination in March 2008 
culminated in entry of diagnoses of a sensorineural hearing 
loss of each ear, and although hearing loss for VA purposes 
was not then demonstrated with respect to either ear, a known 
clinical diagnosis involving bilateral sensorineural hearing 
loss was.  Thus, while the record indicates that the Veteran 
served in the Southwest Asia Theatre of Operations during the 
Persian Gulf War, thereby meeting the initial threshold 
criterion for service connection for claimed hearing loss 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, his hearing loss is attributed by competent evidence 
to a known clinical entity and, as such, a grant of service 
connection on the basis of undiagnosed illness is precluded.  

It thus follows that a preponderance of the evidence is 
against a finding of current disability of hearing loss of 
either ear.  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  In this case, 
in the absence of competent evidence of a hearing loss 
disability as defined by the applicable VA regulation, 38 
C.F.R. § 3.385, service connection for bilateral hearing loss 
is not warranted.  

The record further shows that the Veteran served in Vietnam 
and while it may be presumed that the Veteran was exposed to 
Agent Orange in Vietnam (see 38 C.F.R. § 3.307(a)(6)(iii)), 
there is no current showing of hearing loss for VA purposes 
and, therefore, the provisions involving presumptive service 
connection based on herbicide exposure are not for 
application in this instance.  

The Board acknowledges and has considered the credible 
statements from the Veteran regarding the existence of his 
hearing loss and its onset as a result of acoustic trauma in 
service. The Veteran is competent to report what comes to him 
through his senses, e.g., experiencing some degree of hearing 
loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, there is no indication in the record that the 
Veteran has had the relevant medical training to provide a 
diagnosis of a hearing loss disability as defined by 38 
C.F.R. § 3.385 or competently speak to the question of the 
cause or etiology of the claimed disability.  A diagnosis of 
a hearing loss disability within the meaning of the cited 
legal authority must be made on the basis of a certified 
audiological examination.  Therefore, as a layperson, the 
Veteran is not competent to provide a medical opinion about 
such a diagnosis, nor on the etiology or causation of the 
claimed disability.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the dispositive fact is that the Veteran does 
not have a hearing loss disability of either ear as VA has 
defined it in 38 C.F.R. § 3.385, and as a result, his appeal 
must fail.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; 3.385; 
Boyer, supra; Mercado- Martinez, supra; Cuevas, supra; 
Brammer, supra.




As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


